
	

113 S380 IS: Children’s Recovery from Trauma Act
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 380
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to reauthorize and
		  update the National Child Traumatic Stress Initiative for grants to address the
		  problems of individuals who experience trauma and violence related
		  stress.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Children’s Recovery from Trauma
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)According to a
			 2002 Government Accountability Office report (GAO–02–813), large numbers of
			 children experience trauma-related mental health problems, while at the same
			 time facing barriers to receiving appropriate mental health care.
			(2)According to the
			 National Institute of Mental Health, only 36 percent of youth with any mental
			 disorder received services, and only half of these youth who were severely
			 impaired by their mental disorder received any professional mental health
			 treatment. Of those with anxiety disorders (including post traumatic stress
			 disorder), only 18 percent received services. Half of all lifetime cases of
			 mental illness begin by age 14, and that despite effective treatments that have
			 been developed, there are long delays, sometimes decades, between first onset
			 of symptoms and when treatment is obtained.
			(3)Findings from the
			 Adverse Childhood Experiences Study have shown that adverse childhood
			 experiences predispose children towards negative trajectories from infancy to
			 adulthood.
			(4)The Great Smoky
			 Mountains Study, a representative longitudinal study of children, found that by
			 age 16, more than 67 percent of the children had been exposed to one or more
			 traumatic events, such as child maltreatment, domestic violence, or sexual
			 assault (Copeland et al, 2007).
			(5)According to the
			 National Institute of Mental Health, the lifetime prevalence of post-traumatic
			 stress disorder for 13 to 18 year olds is 4 to 6 percent (NIMH, 2010). In 2007,
			 the National Institute of Mental Health reported that adults who were abused or
			 neglected as children have increased risk of major depression, often beginning
			 in childhood with long-lasting effects.
			(6)According to the
			 Department of Defense, more than 700,000 children have experienced one or more
			 parental deployments. Children's reactions to a parent's deployment vary by a
			 child's developmental stage, age, and presence of any preexisting psychological
			 or behavioral problems. The mental health of the parent is often a key factor
			 affecting the child's distress level. Parents reporting clinically significant
			 stress are more likely to have children identified as high risk for
			 psychological and behavioral problems.
			(7)The National
			 Intimate Partner and Sexual Violence Survey revealed that nearly 1 in 5 women
			 reported having been the victim of a rape at some time during their lives.
			 Forty-two percent experienced their first rape before the age of 18.
			(8)The National
			 Child Traumatic Stress Network collected data on 14,088 children and
			 adolescents served by 56 Network service centers across the country from 2004
			 to 2010, examining the prevalence of exposure to a wide range of trauma types,
			 access to services, and child outcomes outcome. Nearly 80 percent of children
			 referred for screening and evaluation reported experiencing at least one type
			 of traumatic event. Of the 11,104 children and adolescents who reported trauma
			 exposure, 77 percent had experienced more than one type of trauma and 31
			 percent had experienced five or more types.
			(9)The children
			 served by the National Child Traumatic Stress Network are involved with many
			 different kinds of child-serving systems. Of those receiving service, 65
			 percent had received social services and 35 percent had received school-based
			 services. After treatment, significant improvements were made in trauma
			 symptoms, mental health diagnoses, and behavioral problems.
			3.Grants to
			 address the problems of individuals who experience trauma and violence related
			 stressSection 582 of the
			 Public Health Service Act (42 U.S.C. 290hh–1) is amended to read as
			 follows:
			
				582.Grants to
				address the problems of individuals who experience trauma and violence related
				stress
					(a)In
				generalThe Secretary shall award grants, contracts or
				cooperative agreements to public and nonprofit private entities, as well as to
				Indian tribes and tribal organizations, for the purpose of developing and
				maintaining programs that provide for—
						(1)the continued
				operation of the National Child Traumatic Stress Initiative (referred to in
				this section as the NCTSI) that focus on the mental, behavioral,
				and biological aspects of psychological trauma response; and
						(2)the development
				of knowledge with regard to evidence-based practices for identifying and
				treating mental, behavioral, and biological disorders of children and youth
				resulting from witnessing or experiencing a traumatic event.
						(b)PrioritiesIn
				awarding grants, contracts or cooperative agreements under subsection (a)(2)
				(related to the development of knowledge on evidence-based practices for
				treating mental, behavioral, and biological disorders associated with
				psychological trauma), the Secretary shall give priority to universities,
				hospitals, mental health agencies, and other community-based child-serving
				programs that have established clinical and research experience in the field of
				trauma-related mental disorders.
					(c)Child outcome
				dataThe NCTSI coordinating center shall collect, analyze, and
				report NCTSI-wide child outcome and process data for the purpose of
				establishing the effectiveness, implementation, and clinical utility of early
				identification and delivery of evidence-based treatment and services delivered
				to children and families served by the NCTSI grantees.
					(d)TrainingThe
				NCTSI coordinating center shall oversee the continuum of interprofessional
				training initiatives in evidence-based and trauma-informed treatments,
				interventions, and practices offered to NCTSI grantees and providers in all
				child-serving systems.
					(e)DisseminationThe
				NCTSI coordinating center shall collaborate with the Secretary in the
				dissemination of evidence-based and trauma-informed interventions, treatments,
				products, and other resources to all child-serving systems and
				policymakers.
					(f)ReviewThe
				Secretary shall establish consensus-driven, in-person or teleconference review
				of NCTSI applications by child trauma experts and review criteria related to
				expertise and experience related to child trauma and evidence-based
				practices.
					(g)Geographical
				distributionThe Secretary shall ensure that grants, contracts or
				cooperative agreements under subsection (a) are distributed equitably among the
				regions of the United States and among urban and rural areas. Notwithstanding
				the previous sentence, expertise and experience in the field of trauma-related
				disorders shall be prioritized in the awarding of such grants are required
				under subsection (b).
					(h)EvaluationThe
				Secretary, as part of the application process, shall require that each
				applicant for a grant, contract or cooperative agreement under subsection (a)
				submit a plan for the rigorous evaluation of the activities funded under the
				grant, contract or agreement, including both process and outcome evaluation,
				and the submission of an evaluation at the end of the project period.
					(i)Duration of
				awardsWith respect to a grant, contract or cooperative agreement
				under subsection (a), the period during which payments under such an award will
				be made to the recipient shall be 6 years. Such grants, contracts or agreements
				may be renewed. Expertise and experience in the field of trauma-related
				disorders shall be a priority for new and continuing awards.
					(j)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $100,000,000 for fiscal year 2014, and such sums as may be
				necessary for each of fiscal years 2015 through
				2024.
					.
		
